Citation Nr: 0738317	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran was a member of the Merchant Marine from December 
1943 to August 1945, with periods of oceangoing service 
during that time, and served on active duty in the United 
States Army from December 1948 to January 1950.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran perfected his appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in August 
2005.

The veteran requested a Travel Board hearing on his VA-Form 
9, but in December 2005 opted instead for hearing before a 
Decision Review Officer (DRO) at the RO. 

A June 2006 informal conference report reflects that a DRO 
spoke with the veteran's representative who agreed to contact 
the veteran and determine if he still wanted a hearing.  
Thereafter, in an August 2006 written statement, the veteran 
withdrew his request for a hearing. 

In November 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this case on 
the Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or for 
many years thereafter, and is not otherwise attributable to 
service.

2. Tinnitus was not present in service or for many years 
thereafter, and is not otherwise attributable to service.



CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
October 2003 and in March 2006.  In the October 2003 notice 
letter, the RO advised the veteran of VA's responsibilities 
to notify and assist the veteran in his claim, and what was 
required to prove a claim for service connection. This letter 
asked him to submit certain information, and informed him of 
VA's responsibility concerning obtaining evidence to 
substantiate his claim. The letter informed the veteran what 
evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
in his possession pertaining to his claim. The language in 
the October 2003 letter was sufficient to advise the veteran 
to submit pertinent evidence he had in his possession to the 
VA.  In this regard, the veteran responded in November 2003 
that he had no additional evidence to submit to support his 
claim.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information and authorization for VA to request such records 
not previously obtained. In addition, the March 2006 letter 
provided the veteran with notice compliant with 
Dingess/Hartman.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied.
 
The Board notes that the veteran did not receive notice of 
the disability rating and effective date elements until after 
the March 2004 decision on appeal, thus the Board finds that 
a timing error has occurred as to these two elements.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice compliant with Dingess was provided to 
the veteran in a March 2006 letter.  Thereafter, the veteran 
and his representative were afforded ample opportunity to 
respond and the claim was fully developed prior to 
readjudication (as reflected in September 2006 and October 
2006 supplemental statements of the case) and certification 
of the claim.  Under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini, 18 Vet. App. at 122- 24, and Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Hence, the Board concludes that any defect 
in the timing of the notice constitutes harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical records and VA medical 
records have been associated with the claims file and he was 
afforded a VA audiology  examination in connection with his 
claims; the report is associated with the claims file.  
Moreover, neither the veteran nor his representative has 
identified any existing pertinent records that need to be 
obtained. 

The record also presents no basis for further developing the 
record to create any additional evidence to be considered in 
connection with the claims decided herein. 
The veteran contends that the February 2004 VA examiner based 
his opinion solely on the veteran's service medical records, 
without considering his exposure to acoustic trauma in 
service and that he never told the February 2004 VA examiner 
that he just noticed hearing loss in the last 15 years, since 
he has had hearing loss and tinnitus since he was first 
exposed to acoustic trauma.  The Board finds that the VA 
examiner provided a thorough report with reference not only 
to the veteran's service medical records and the other 
records associated with the claims file, but to the history 
of noise exposure as provided by the veteran, as well as a 
clear rationale and basis for his findings and opinions.  In 
addition, the Board finds no evidence suggesting that the VA 
examiner was making up information or altering facts provided 
in the examination report.  That the February 2004 VA 
examiner's opinion does not support the veteran's claims is 
not a reason to find the examination inadequate.  In sum, the 
examination is adequate and there is sufficient medical 
evidence for VA to make a decision on the claims.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993)

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). 

As for statutory presumptions, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and organic 
diseases of the nervous system (to include sensorineural 
hearing loss (SNHL)) become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Hearing loss was 
not shown during service or in the first post-service year of 
exposure to hazardous noise exposure.  The evidence does not 
place the hearing loss symptoms within the presumptive 
period.  Tinnitus is not a disease falling within the purview 
of 38 C.F.R. § 3.309 and therefore cannot benefit from the 
presumption.

Where a veteran has engaged in combat with the enemy, VA must 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, only if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and there has been no clear and 
convincing evidence to the contrary. 38 U.S.C. § 1154(b).

In addition to the above criteria to establish service 
connection, for VA benefits purposes, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 40 decibels (db) or greater; the thresholds for at 
least three of these frequencies are 26 db or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2007).  
Even if disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

The veteran contends that he currently has hearing loss and 
tinnitus due to hazardous noise exposure experienced while 
serving onboard merchant ships during battles in World War 
II.  In January 2004, the RO verified that during the 
veteran's service as a merchant marine, he served on a ship 
that participated in convoy battles, earning battle stars; 
therefore, the veteran's claim that he was expose to loud 
noise in service is conceded. 

Service medical records include the veteran's November 1948 
Army pre-induction examination with whispered voice hearing 
test findings reported as 15/15 in the right and left ears.  
The veteran had no complaints of hearing problems or tinnitus 
on contemporaneous self-report.   The veteran's undated Army 
discharge examination reflects the same whispered voice 
hearing test findings. There is no evidence that the veteran 
underwent audiological testing during service which showed 
auditory thresholds.

A September 2001 VA audiology record reveal fairly flat 35-45 
db sensorineural hearing loss in the right ear and left ear 
is 25 to 30 through 1K, with slight fall to 50db in high 
frequencies; this is the earliest medical document of record 
indicating that the veteran had hearing loss.  

June and September 2002 VA outpatient records note that the 
veteran is hard of hearing and his hearing was not bad enough 
for hearing aids.

A March 2003 VA outpatient record noted that the veteran was 
a merchant marine and was exposed to continuous big gun and 
shell fire during World War II.  The VA health care 
provider's assessment was that the veteran's hearing loss was 
as least as likely related to noise exposure from shell fire.  
The examiner also noted that the veteran was filing a claim.  

The veteran underwent a VA audiological examination in 
February 2004.  The examiner noted that the veteran reported 
that as a merchant seaman he was a loader for antiaircraft 
guns around loud artillery fire.  In civilian life, he was an 
ironworker, where he was around construction sites and heavy 
equipment and he also was a deer hunter.  The veteran 
reported a period of balance problems 20 years ago, but 
otherwise denied a history of ear problems.  He stated that 
he began to notice his hearing loss about 15 years ago when 
his wife started to complain about having to repeat herself 
often.  He stated that his tinnitus was usually in the 
morning, a few times a week, and lasts for about 10 minutes.  
The veteran stated that his tinnitus began about 7 to 8 years 
ago and it has no significant impact on daily living.  
Audiometric testing revealed that pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
55
55
LEFT
40
45
65
65
65

The veteran's speech discrimination score on the Maryland CNC 
word list was 90 percent in the right ear and 65 percent in 
the left ear.  The diagnosis was bilateral sloping 
mild/moderate loss in low frequencies, falling to moderately 
severe/severe loss in high frequencies - sensorineural 
hearing loss. 

The examiner noted in his report a review of the veteran's 
service medical records and discussed that the veteran has 
two tracks of noise exposure, one in the military and one 
from work/recreational, of which both are plausible causes of 
hearing loss.  He furthered that the deciding factor in this 
case is that the veteran reported that his hearing loss first 
became noticeable in the last 15 years, and tinnitus in the 
last 7 to 8 years, which places noticeable onset 40 years or 
more after his military duty.  Therefore, the examiner opined 
that it is not as likely as not that the veteran's hearing 
loss nor tinnitus is related to the veteran's military duty. 

In the veteran's January 2005 notice of disagreement, he 
asserted that his noise exposure endured during service was 
not given consideration in deciding his claim.  In addition, 
he contended that he told the examiner that as an iron 
worker, he worked on the site away from the large machines 
and equipment and did not have very much loud noise exposure 
in civilian life.  Also, he stated that he shot two deer over 
a two year period and never went deer hunting again.

In the veteran's August 2005 substantive appeal, he asserts 
that the VA examiner based his opinion only on his service 
medical records without considering the veteran's acoustic 
trauma in service and the VA examiner did not consider 
38 U.S.C.A. § 1154(b).  

In a December 2005 letter, the veteran claims that he has had 
hearing loss and tinnitus since service. 

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and that the issues on appeal are denied for the 
reasons set forth below.

Initially, the Board finds that pursuant to 38 C.F.R. 
§ 3.385, the veteran currently has hearing loss for VA 
purposes, as shown by the 2004 audiometric results.  
Moreover, there is no controversy in this case as to whether 
the veteran was exposed to loud noise in service.

However, the fact that the veteran was exposed to loud noise 
in service, does not, by itself, establish a basis for the 
grant of service connection for hearing loss and/or tinnitus 
documented many years after service.  The Board points out 
that Section 1154(b) does not establish service connection 
for a combat veteran; rather it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. A veteran must still establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17- 19 
(1999).

In the instant case, upon Army pre-induction examination in 
November 1948, three years after the veteran's hazardous 
noise exposure, the veteran's whispered voice hearing test 
was 15/15 and there were no complaints or findings of either 
bilateral hearing loss or tinnitus.  Moreover, the first 
complaints related to hearing loss are contained in a 
September 2001 VA audiology record, more than 40 years after  
the veteran's separation from service with the merchant 
marines where he was exposed to acoustic noise exposure.  In 
addition, the first complaint of tinnitus is found in the 
veteran's July 2003 claim for service connection, also more 
than 40 years after separation from service in 1950.

With regard to the 40-year evidentiary gap in this case 
between active service and the earliest complaints of either 
bilateral hearing loss and tinnitus, the Board notes that the 
absence of evidence constitutes negative evidence against the 
claims because it tends to disprove the claims that bilateral 
hearing loss and tinnitus are the result of acoustic trauma 
in service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
bilateral hearing loss and tinnitus between the period of 
active duty and the initial diagnoses in 2001 of hearing loss 
and in 2004 of tinnitus is itself evidence which tends to 
show that the claimed disorders did not have their onset in 
service or for many years thereafter and are not the result 
of acoustic trauma in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000). The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81. 

To that end the medical evidence of record has demonstrated 
no continuity of symptomatology from service discharge and 
the record contains no clinical reference to hearing loss or 
tinnitus for more than 40 years after service discharge; the 
remaining question that must be answered in this case is 
whether the hearing loss and tinnitus the veteran has now is 
the result of the loud noise he was exposed to in the 1940s.

The audiologist who performed the February 2004 VA 
examination, having examined the veteran, reviewed the 
evidence of record - to include the veteran's service medical 
records, considered the history provided by the veteran, 
diagnosed bilateral sensorineural hearing loss and tinnitus, 
and found that due to the significant time between service 
and onset of hearing loss and tinnitus, it was not as likely 
as not that the veteran's current hearing loss nor his 
tinnitus was related to his military duty.  In rendering his 
opinion, the VA audiologist took into consideration the 
veteran's history of noise exposure during service as well as 
post-service to support his conclusion.

The Board acknowledges the March 2003 opinion by VA health 
care provider that the veteran's hearing loss was as least as 
likely related to noise exposure from shell fire.  As is true 
with any piece of evidence, however, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470- 71 (1993); see also Winsett v. 
West, 11 Vet. App. 420 (1998) (affirming the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

In comparing the different opinions, the Board affords 
greater weight to the opinion of the VA examiner in February 
2004.  As indicated in the February 2004 examination report, 
the examiner reviewed the claims folder and discussed the 
significance of whispered voice hearing tests during the 
veteran's second period of service, after the veteran's 
exposure to noise trauma. There is no indication that the 
March 2003 VA health care provider had access to the claims 
folder or that the health care provider was even aware that 
the veteran had received hearing testing three years after 
acoustic exposure while a merchant marine.  Rather, the March 
2003 VA health care provider only provided the veteran's 
reported history of noise exposure as the basis for her 
etiological opinion.  Therefore, based upon the February 2004 
VA examiner's consideration of evidence within the claims 
folder and thorough discussion of the veteran's in-service 
and post-service noise exposure,  in connection with the 
length of time between discharge from service and medical 
records showing the veteran's complaints of hearing loss and 
tinnitus, the Board finds the VA opinion to be of 
significantly greater probative value than the opinion of the 
March 2003 VA health care provider.

The Board also acknowledges the veteran's assertions that he 
believes his noise exposure in service caused his hearing 
loss and tinnitus.  However, while he is capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as medical etiology and causation of disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the Board finds that the preponderance of the 
evidence weighs against the veteran's claims; therefore, the 
benefit of the doubt doctrine is not for application. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


